DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 15, and 16 are objected to because of the following informalities: 
In claim 10, it appears ‘spherical’ should be added before ‘implant’.
In claim 15, line 2, it appears ‘a’ should be ‘the’.
In claim 16, line 10, it appears ‘a’ should be ‘the’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hladio et al (US Pub 2014/0275940).
Re claims 1, 16: Hladio discloses system to determine a center of rotation of a joint during a surgical procedure, comprising: 
an electronic guidance system comprising a target to generate relative poses between a first bone and an object, wherein the first bone and the object are connected via the joint having the center of rotation [0034, 0035, 0037; see pelvis 204 and femur 212 connected at a joint with sensor 202 and target 210 that provides output to a workstation 218 or other processing unit]; and 
a computing unit comprising circuitry (Figure 2; see workstation 218) configured to: collect a first articulation data set comprising poses from the electronic guidance system wherein the poses relate to the target attached to a tool, and wherein the tool is articulated about the center of rotation and the joint is a native joint of the patient [0041, 0046-0050; see the RROM that moves the femur in predefined motions and then used to determine the COR, wherein the joint is a native joint]; and calculate a joint center of rotation of the native joint responsive to the first articulation data set to guide the surgical procedure [0050; see the COR calculated]; after a reconstruction of the native joint to define a reconstructed joint having a second center of rotation: collect  a second articulation data set from rotation of the target about the second center of rotation and calculate the second center of rotation from the second data set [0060; see that the return to step 608 which involves a second articulation data set and a second center of rotation calculation]. 
Furthermore, Hladio discloses a method to determine center of rotation during a surgical procedure in the manner as described above and that includes steps of collecting the first and second articulation data sets and calculating a first and second joint center of rotation (see Abstract, Fig 6, and above-cited portions).
Re claim 3: To collect the first articulation data set, the object is a femur of the patient and the tool comprises a corkscrew tool configured to be attached to a part of the femur [0067; see screw 1006 attached to the femur].
Re claim 4: The part of the femur is a resected femoral head prior to dislocation [0041; see the femur prior to dislocation].
Re claims 6, 7, 17, 20: The unit is further configured to calculate a spatial difference between the joint center of rotation of the native joint and the second joint center of rotation [0060; see the comparison of baseline pose with current pose and also the comparison of any change in COR, which is a comparison of the first and second COR]. The computing unit is further configured to display the spatial difference (Figs 5 and 6; see the display of length/offset change 610 along with baseline and articulation screens).
Re claim 8: The reconstructed joint comprises implant components [0060; see the liner and cup].
Re claim 9: The tool comprises a distal end configured to mate with a spherical implant component [0062; see the spherical mating surfaces of clamp assembly which has a sensor 202; 0078; see the acetabular cup and coupling a target to an impactor].
Re claim 10: The implant component is a liner component, and the tool is a liner insertion tool [0044, 0060; see the liner component which is implied to be inserted with a liner insertion tool].
Re claim 11: The surgical procedure is a joint replacement, and the joint is one of: a hip joint and a shoulder joint [0002; see the THA].
Re claim 12: The surgical procedure is a direct anterior hip replacement (Fig 4; see the anterior hip procedure).
Re claim 13: The computing unit is further configured to calculate a change in limb length based on the second joint center of rotation [0060; see the determination of change in leg length and offsets].
Re claims 14, 18: The computing unit is further configured to guide a collection of one or both of the first articulation data set and the second data set, displaying information via a display device for performing the collection (Fig 5; see the display of the leg length and offset to perform the collection).
Re claim 15: The system detects an error as a pose is collected, comparing a pose to an expected profile determine from prior poses [0038; see the “errors” detected via comparison with a priori knowledge of the geometry].
Re claim 19: Hladio discloses a method comprising:
preparing a joint of a patient for a surgical procedure, the joint connecting a first bone to an object and the joint having a joint center of rotation [0034, 0035, 0037; see pelvis 204 and femur 212 connected at a joint having a COR];
coupling together the object and a target of an electronic guidance system configured to generate relative poses between the first bone and the object using the target [0034, 0035, 0037; see pelvis 204 and femur 212 connected at a joint with sensor 202 and target 210 that provides output to a workstation 218 or other processing unit];
rotating the target about the center of rotation to provide a first articulation data set comprising poses from the electronic guidance system to a computing unit configured to calculate the joint center of rotation for the joint responsive to the first articulation data set to guide the surgical procedure [0041, 0046-0050; see the RROM that moves the femur in predefined motions and then used to determine the COR, wherein the joint is a native joint];
reconstructing the joint [0053, 0056; see the trial reduction and implantation];
mating an implant interfacing tool with the joint as reconstructed, the interfacing   tool coupled to the target [0062; see the spherical mating surfaces of clamp assembly which has a sensor 202; 0078; see the acetabular cup and coupling a target to an impactor]; and
using the electronic guidance system and the computing unit to determine a        second joint center of rotation for the joint as reconstructed to guide the surgical            procedure [0060; see that the return to step 608 which involves a second articulation data set and a second center of rotation calculation].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior 112a and 112b rejections are withdrawn due to applicant response and/or amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793